                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

STEVINS SPURGEON, as special
administrator for the estate of Ralph
Spurgeon, deceased;                                                      8:19CV508

                        Plaintiff,
                                                                      MEMORANDUM
           vs.                                                         AND ORDER

CAPITAL SENIOR LIVING, INC. d/b/a
CROWN POINTE ASSISTED LIVING,
KATIE FESTER, Administrator; JOHN
DOE, and JANE DOE,

                        Defendants.


       This matter is before the Court on the Findings and Recommendation of Magistrate

Judge Susan M. Bazis, ECF No. 7, and the Objection, ECF No. 8, filed by Defendant

Capital Senior Living, Inc., d/b/a Crown Pointe Assisted Living (Crown Pointe). For the

reasons stated below, the Objection will be overruled; the Findings and Recommendation

will be adopted; and the Motion to Remand, ECF No. 4, filed by Plaintiff Stevins Spurgeon

(Stevins) will be granted.

                                         BACKGROUND1

       Crown Pointe is a facility that provides residential assisted living for senior adults

and memory care for those suffering from Alzheimer’s and/or Dementia. The memory

care area purports to provide twenty-four-hour care and supervision. Ralph Spurgeon

(Ralph) was a resident in the memory care unit at Crown Pointe from approximately July

24, 2018, until January 20, 2019. Defendant Katie Fester is employed as the



       1 The facts contained in the background section are a summary of those alleged in the
Complaint, ECF No. 1-1.

                                                  1
Administrator at Crown Pointe. Defendants John and Jane Doe were nurses hired by

Crown Pointe to provide care to residents in the Memory Care area.

      In November 2018, Ralph’s son, Stanley Spurgeon (Stanley), arrived to pick up

Ralph and noticed he had a gash on his head. Crown Pointe agents told Stanley they

found Ralph on the floor but could not report what had happened. Ralph was taken to

Bellevue Medical. On December 5, 2018, Stevins visited Ralph and had to ask a nurse to

unlock Ralph’s door. Stevins found Ralph standing in a winter coat and wearing an adult

diaper. The odor of urine in the room was so intense that it burned Stevins’s eyes. Stevins

took Ralph’s bedding to the laundry room, and had difficulty getting clean bedding for

Ralph. In late December, after repeated requests to have Ralph’s room cleaned, Stevins

and Ralph returned to Crown Pointe to find a feces-infested sofa made up for Ralph to

sleep on.

      In January 2019, Ralph injured his ankle. Crown Pointe staff refused to provide

Ralph with a wheelchair or ice. Two days later, Stevins and his wife, Karen, arrived to

remove Ralph because they didn’t believe he was receiving proper care. They found

Ralph sitting on a couch with dried feces on his pants and the couch, and vomit on his

clothing. Stevins called 911 and Ralph was transported to Bellevue Medical. After a period

of home care and readmission to Bellevue Medical, Ralph was transferred to a nursing

home where he resided until his death in May 2019. Although the immediate or direct

cause of Ralph’s death was reported to be senile degeneration of the brain, Stevins

alleges Defendants’ negligence caused Ralph’s injuries and ultimately his death.

      On October 17, 2019, Stevins filed a Complaint in the District Court of Douglas

County, Nebraska. Defendants removed this case to federal court on November 20, 2019,



                                            2
asserting diversity jurisdiction. On November 27, 2019, Stevins filed a Motion asking the

Court to remand this action to state court pursuant to 28 U.S.C. § 1447(c). In his Motion,

Stevins contends this Court lacks subject matter jurisdiction, and consequently must

remand the action to state court, because Fester is a party to this action and her presence

destroys complete diversity. On January 13, 2020, Magistrate Judge Susan M. Bazis

recommended this matter be remanded to the District Court of Douglas County. On

January 27, 2020, Crown Pointe filed an Objection.

                                 STANDARD OF REVIEW

       In addition to the amount-in-controversy requirement, subject-matter jurisdiction

based on diversity of citizenship requires each defendant to be a citizen of a state different

from each plaintiff. 28 U.S.C. § 1332(a). “In determining whether a civil action is

removable on the basis of the jurisdiction under section 1332(a) of this title, the citizenship

of defendants sued under fictitious names shall be disregarded.” 28 U.S.C. § 1441(b). If

a case is removed with facially non-diverse parties, the removing party “may avoid

remand . . . by demonstrating that the non-diverse party was fraudulently joined.” Filla v.

Norfolk Southern Ry. Co., 336 F.3d 806, 809 (8th Cir. 2003) (citing Wiles v. Capitol

Indemnity Corp., 280 F.3d 868, 871 (8th Cir. 2002)). The district court can temporarily

assume jurisdiction to determine if there is fraudulent joinder. Wivell v. Wells Fargo Bank,

773 F.3d 887, 896 (8th Cir. 2014) (citing Murphy v. Aurora Loan Servs., LLC, 699 F.3d

1027, 1031 (8th Cir. 2012)). “The burden of establishing that a cause of action lies within

the limited jurisdiction of the federal courts is on the party asserting jurisdiction.” Arkansas

Blue Cross & Blue Shield of Little Rock Cardiology Clinic, P.A., 551 F.3d 812, 816 (8th

Cir. 2009). Based on the declarations in the notice of removal, Stevins and Fester are not



                                               3
citizens of different states; thus, the Court must determine whether Fester was

fraudulently joined.

       “[A] party has been fraudulently joined only if there is no reasonable basis in fact

and law for the claim brought against it.” Good Shepherd Assisted Living Corp. v. Great

Am. Ins. Co. of New York, No. 4:14-CV-3241, 2015 WL 2449161, at *1 (D. Neb. May 21,

2015) (citing Wivell, 773 F.3d at 893). Joinder may be fraudulent “[w]here applicable state

precedent precludes the existence of a cause of action against a defendant.” Wivell, 773

F.3d at 893 (citing Filla, 336 F.3d at 810). Joinder is not fraudulent when a plaintiff “‘might’

have a ‘colorable’ claim under state law against a fellow resident.” Wilkinson v.

Shackelford, 478 F.3d 957, 964 (8th Cir. 2007) (quoting Menz v. New Holland North Am.,

Inc., 440 F.3d 1002, 1005 (8th Cir. 2006)). The standard for proving fraudulent joinder is

whether “there is arguably a reasonable basis for predicting that the state law might

impose liability based upon the facts involved.” Block v. Toyota Motor Corp., 665 F.3d

944, 948 (8th Cir. 2011) (citation omitted). “All doubts about federal jurisdiction should be

resolved in favor of remand to state court.” Id. The Court need not definitively settle an

unresolved question of state law, the Court need only determine if there is at least a

reasonable basis for finding liability. Good Shepherd Assisted Living, 2015 WL 2449161,

at *1 (citing Filla, 336 F.3d at 811). “[A]ll doubts arising from defective, ambiguous and in

artful pleadings [in a removed case] should be resolved in favor of the retention of state

court jurisdiction.” Kuehl v. Jefferson Pilot Fin., No. 8:12CV260, 2012 WL 5463907, at *3

(D. Neb. Nov. 8, 2012), report and recommendation adopted, No. 8:12CV260, 2012 WL

5960194 (D. Neb. Nov. 28, 2012) (quoting Wilkinson, 478 F.3d at 964).

                                        DISCUSSION



                                               4
       Crown Pointe argues that principles of agency preclude Stevins’s claim against

Fester. Crown Point’s argument is based on the proposition that “[w]hen a party contracts

with a known agent acting within the scope of his or her authority for a disclosed principal

. . . the agent cannot be held personally liable thereon” unless the agent has otherwise

bound himself or herself, to performance of the contract. Estate of Schekall v. Randy

Bauer Ins. Agency, Inc., 749 N.W.2d 478, 483 (Neb. 2008) (citations omitted). However,

an agent who does an act that is otherwise a tort is not relieved from liability by the fact

that he or she acted under the scope of his or her employment for a principal.

Restatement (Third) of Agency § 7.01 (2006); Dieter v. Hand, 333 N.W.2d 772, 774 (Neb.

1983) (“An employee of a corporation whose negligence causes injury is jointly and

severally liable, with the corporation, in an action for damages caused by such injuries.”).

Thus, the Court will consider whether Crown Pointe has met its burden of demonstrating

that there is no reasonable basis under Nebraska law for finding Fester liable in tort.

       In A.W. v. Lancaster Cty. Sch. Dist. 0001, 784 N.W.2d 907, 917 (Neb. 2010), the

Nebraska Supreme Court adopted § 7 of the Restatement (Third) of Torts (2012). Section

7 states “An actor ordinarily has a duty to exercise reasonable care when the actor's

conduct creates a risk of physical harm.” Thus, “[t]he conduct that creates the risk must

be some affirmative act, even though the negligence might be characterized as a failure

to act.” Restatement (Third) of Torts § 6 cmt. f. “An actor whose conduct has not created

a risk of physical or emotional harm to another has no duty of care to the other unless a

court determines that one of the affirmative duties provided in §§ 38-44 is applicable.”

Bell v. Grow With Me Childcare & Preschool LLC, 907 N.W.2d 705, 715 (Neb. 2018)

(citing Restatement (Third) of Torts § 37). “Generally speaking, these affirmative duties



                                             5
arise from special relationships that courts have determined justify the imposition of an

affirmative duty to act.” Id. at 715-16 (citation omitted).

       The Restatement identifies several special relationships but cautions that the list

is not exclusive; courts may decide to recognize other areas for affirmative duties under

§ 37. Id. at 716 (citing Restatement (Third) of Torts § 40-42). The Restatement (Third)

recognizes an affirmative duty when the actor has a special relationship with the plaintiff,

§ 40, or when the actor has a special relationship with a person who poses a risk to the

plaintiff, § 41. Bell, 907 N.W.2d at 715. “The custodial relationships that courts have

recognized as imposing an affirmative duty include . . . nursing homes with their

residents.” Restatement (Third) of Torts § 40 cmt. n.

       In Rodriguez v. Catholic Health Initiatives, 899 N.W.2d 227, 230-31 (Neb. 2017),

the Nebraska Supreme Court held that employees of a mental health facility (Lasting

Hope) owed a duty to a third party based on a special custodial relationship with the

patient (Loyd). In Rodriguez, the special administrator of a murder victim’s estate brought

an action against multiple parties, including Lasting Hope and its employees (“the Lasting

Hope defendants”). 899 N.W.2d at 230-31. The plaintiff alleged the defendants were

negligent in various respects and specifically in failing to protect the victim from Loyd who

murdered her after he left the facility “on his own, without supervision, [without] being

questioned or stopped, and without Lasting Hope even noticing he was gone.” Id. at 231-

32. Rodriguez also claimed the defendants were negligent for failing to provide Loyd

adequate mental health treatment. Id. at 232. The district court dismissed the action

against the Lasting Hope defendants after determining they did not owe a duty to the

victim, and the Nebraska Supreme Court reversed, finding merit in plaintiff’s argument



                                               6
that “due to their custodial relationship with Loyd, the Lasting Hope defendants owed a

common law duty of care to protect [the victim] from Loyd.” Id. at 234. Specifically, the

Nebraska Supreme Court stated that

        Lasting Hope had Loyd in its custody, and applying § 41(b) [2] of 2
        Restatement (Third) of Torts: Liability for Physical and Emotional Harm
        (2012), . . . the Lasting Hope defendants therefore owed a duty of
        reasonable care to third parties, including [the victim], with regard to risks
        posed by Loyd, consistent with the nature and extent of custody exhibited
        by Lasting Hope.

Id. at 237.

        Assisted living facility administrators are “responsible for the overall operation of

the facility” and “responsible for planning, organizing, and directing the day to day

operations of the assisted-living facility.” 175 NEB. ADMIN. CODE § 4-006.02 (2007).

According to Stevins, “Fester voluntarily undertook the duty to protect each patient’s

health, safety, and well-being and to supervise medical staff to ensure proper patient care

. . . .” Complaint, ECF No. 1-1, Page ID 11. Stevins also alleges that Defendants “knew

and/or had reason to know that Crown Pointe Assisted Living residents were not receiving

the proper care and/or treatment, resulting in [Ralph’s] injuries.” Id. at 12. Specifically,

Stevins alleges Defendants permitted Ralph to live and sleep in his own feces, refused to

maintain hygiene supplies for residents such as Ralph, and permitted Ralph to live in an

environment conducive to accidents. Id. at 8. Stevins also alleges Defendants breached

their duties to Ralph by “[f]ailing to properly supervise John Doe and Jane Doe, and/or

other agents of [Crown Pointe] and to provide proper oversight for John Doe and Jane

Doe and/or other agents of [Crown Pointe] in its provision of proper resident care and


        [2] Section 41 addresses the duty to third parties based on special relationships with a person
posing risks and 41(b) states that “Special relationships giving rise to the duty provided in Subsection (a)
include . . . a custodian with those in its custody . . . .”

                                                      7
necessary living conditions” and “failing to train staff . . . to ensure living conditions

suitable to the residents.” Id. at 13-15.

       The Court has not found any reported Nebraska cases, nor have the parties cited

to any, that address whether an assisted living facility administrator owes its residents a

duty of care. However, federal district courts have remanded a number of negligence

cases where a nursing home administrator was alleged to have been fraudulently joined.

See Williams v. Camden II Operations, LLC, No. 1:18-CV-1028, 2018 WL 3993398, at *6

(W.D. Ark. Aug. 21, 2018) (“a nursing home administrator may be liable to a nursing home

resident on a cause of action based on deficient care if the administrator was personally

involved in the events surrounding the resident's injury”); Smoyer v. Care One, LLC, No.

2:16-CV-1696, 2017 WL 575070, at *8 (W.D. Pa. Jan. 23, 2017), report and

recommendation adopted, No. 2:16-CV-1696, 2017 WL 573573 (W.D. Pa. Feb. 13, 2017)

(“it is possible that a court would find that . . . the nursing home administrator, owed a

legal duty of care to the decedent”); Lindsey ex rel. Estate of DeVane v. Kentucky Med.

Inv'rs, Ltd., No. CIV.A.05-116, 2005 WL 2281607, at *5 (E.D. Ky. Sept. 19, 2005) (“the

[state appellate court] decision creates, at the very least, potential liability on behalf of

nursing homes, as well as their administrators and other personnel, for injuries sustained

by residents under their care”); but see Johnson v. Trinity Mission Health & Rehab of

Clinton, LLC, No. 3:15-CV-238, 2015 WL 4506898, at *3 (S.D. Miss. July 24, 2015)

(finding fraudulent joinder where there were no allegations the individual directed,

authorized, or had any personal involvement in the specific treatment of and/or any other

specific actions involving the resident); Howard v. Estate of Harper ex rel. Harper, 947

So. 2d 854, 862 (Miss. 2006) (“no common law duty is owed by a nursing home's licensee



                                             8
or administrator to that nursing home's patients”). Based on the allegations contained in

the Complaint, the Nebraska Supreme Court’s decision in Rodriguez, and its adoption of

the Restatement (Third) of Torts, there is a reasonable basis for predicting that state law

may impose liability on Fester. Accordingly, the Court will overrule Crown Pointe’s

objection, adopt the Magistrate Judge’s Findings and Recommendation, and grant

Stevins’s Motion to Remand.

      Accordingly,

IT IS ORDERED:

      1. The Objection, ECF No. 8, filed by Defendant Capital Senior Living, Inc., is

          overruled;

      2. The Magistrate Judge’s Findings and Recommendation, ECF No. 7, are

          adopted in their entirety;

      3. The Motion to Remand, ECF No. 4, filed by Plaintiff Stevins Spurgeon, is

          granted; and

      4. This action is remanded to the District Court of Douglas County, Nebraska.

      Dated this 4th day of March, 2020.

                                                BY THE COURT:

                                                s/Laurie Smith Camp
                                                Senior United States District Judge




                                            9
